Third District Court of Appeal
                             State of Florida

                     Opinion filed February 2, 2022.

                          ________________

                           No. 3D21-1944
                    Lower Tribunal No. 21-3035 SP
                        ________________


                     Tower Imaging, LLC, etc.,
                               Appellant,

                                   vs.

     State Farm Mutual Automobile Insurance Company,
                               Appellee.

     An Appeal from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

     Daly & Barber, P.A., Christina M. Kalin, Matthew C. Barber and John
C. Daly (Plantation), for appellant.

      Akerman, LLP, Marcy Levine Aldrich and Nancy A. Copperthwaite, for
appellee.


Before FERNANDEZ, C.J., and EMAS, and BOKOR, JJ.

     PER CURIAM.
                      ON CONFESSION OF ERROR

      Tower Imaging, LLC, d/b/a Blackfin Medical (as assignee of Rebecca

Jeznach) (“Blackfin”), appeals the trial court’s order granting State Farm

Mutual Automobile Insurance Company’s (“State Farm”) motion to transfer

the case based on forum non-conveniens. Blackfin claims that the motion

to transfer was not based on any supporting evidence presented by State

Farm and further claims that the trial court erred by requiring Blackfin to pay

the transfer fee. State Farm responds and confesses error in both respects.

Upon review of the record, we agree. See Miracle Chiropractic & Rehab Ctr.

v. 21st Century Centennial Ins. Co., 46 Fla. L. Weekly D1078 (Fla. 4th DCA

May 12, 2021).

      Reversed and remanded.




                                      2